Citation Nr: 0305795	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
rheumatoid arthritis/multiple joint pain, including as due to 
exposure to Agent Orange.

2.  Entitlement to service connection for a left hand cyst.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L. W.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had service in the National Guard from April 1963 
to April 1964, and thereafter had active service from January 
1965 to October 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 2000, the veteran testified at a personal 
hearing before the undersigned at the RO.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

Initially, the Board notes that the veteran has not been 
notified of the VCAA and its effect on his claims.  A review 
of the claims folder reveals that there are medical records 
missing in this case that must be obtained pursuant to VCAA 
and that the veteran needs to be examined also pursuant to 
the VCAA.  Although the Board may develop cases directly, 
there are also several procedural deficiencies in this case 
that warrant that the Board remand this case to the RO rather 
than resolving the VCAA matter at the Board level.  

As to the additional necessary development needed in this 
case, first, medical records should be obtained from the 
Boise VA Medical Center for treatment of the veteran for the 
period from 1981 to the present time; from the VA medical 
facility in Sheridan, Wyoming, from 1979 to the present time; 
and from the VA medical facility in Salt Lake City, Utah, for 
the period from 1980 to the present time.  Second, the 
veteran should be afforded a VA general medical examination 
to determine if he has a disorder manifested by joint pain, a 
right hand disorder, a left knee disorder, or a right knee 
disorder.  The examiner should opine if any current 
disability is related to the veteran's military service to 
include presumed exposure to Agent Orange.  

There are also procedural problems that the Board has found 
in this case.

In March 1994, the veteran applied for VA disability 
compensation benefits.  He claimed that service connection 
was warranted for rheumatoid arthritis/multiple joint pain as 
due to exposure to Agent Orange.  He also claimed that 
service connection was warranted for joint cysts as well as a 
skin rash.  In an August 1994 decision, the RO denied service 
connection for rheumatoid arthritis on the basis that this 
disease was not shown during service or within one year of 
discharge; denied service connection for skin disorder on the 
basis that a skin disorder was not shown during service or 
within one year of discharge; and denied service connection 
for any disability as due to exposure to Agent Orange.  The 
veteran was notified of this decision, but did not appeal.  
As such, the August 1994 decision is final.  38 U.S.C.A. § 
7105 (West 2002).

In February 2000, the veteran again applied for VA disability 
compensation benefits.  He claimed that service connection 
was warranted for residuals of exposure to Agent Orange to 
include aching joints, a cyst on his left hand, and bilateral 
knee disabilities.  

In the June 2000 rating decision, the RO denied service 
connection for a cyst of the left hand because the claim was 
not well-grounded as there was no evidence of a cyst on the 
left hand during or post-service.  The RO also denied service 
connection for multiple joint pain as due to Agent Orange 
exposure on the basis that this claim was also not well-
grounded.  It appears that the RO decided the veteran's 
current claim for joint pain on the merits, rather than 
exploring the matter of finality of previous decisions and 
submission of new and material evidence, because the law 
governing Agent Orange claims changed since the 1994 denial.  
Change in the law or regulation creating a new basis for 
entitlement to benefits is considered to be liberalizing and 
a claim under such is separate and distinct from the claim 
previously and finally denied prior to the liberalizing 
regulation and may be reviewed on a de novo basis.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994).  
As noted, it is no longer required that a claim be well-
grounded.  

In August 2000, the RO then addressed both issues in the 
statement of the case (SOC) under the standard of whether new 
and material evidence had been presented.  In the SOC, the RO 
determined that new and material evidence had not been 
presented to reopen either service connection claim.  

Thereafter, as noted, in November 2002, the veteran testified 
at a personal hearing before the undersigned at the RO.  
During the hearing, the veteran and his representative 
clarified the issues for which service connection is being 
sought.  

First, the veteran and his representative, in essence, 
indicated that the claim of service connection for a left 
hand cyst was in error.  Rather, the veteran was actually 
claiming entitlement to service connection for a right hand 
cyst, on a direct basis, and as due to exposure to Agent 
Orange.  Thus, it appears that the veteran would like to have 
the issue of service connection for a left hand cyst 
withdrawn pursuant to 38 C.F.R. § 20.204 (2002), and to have 
the issue of service connection for a right hand disorder be 
adjudicated.  38 C.F.R. § 20.204 is in the process of being 
amended.  The amended version is effective from April 18, 
2003.  The RO should ensure that this is the intent of the 
veteran and his representative.  At this juncture, the Board 
notes that the August 1994 denial of service connection for 
residuals of exposure to Agent Orange did not specifically 
address a right hand disorder.  Right hand complaints were 
made in service.  The RO should consider the issue of service 
connection for a right hand disorder on a direct basis and as 
due to exposure to Agent Orange.  

Second, with regard to the issue of service connection for 
rheumatoid arthritis, the veteran and his representative 
indicated that the veteran actually injured his right and 
left knees during service and that he currently suffers from 
residuals thereof.  A review of the service medical records 
documents right and left knee complaints in July and 
September 1967.  The August 1994 denial of service connection 
for rheumatoid arthritis did not address residuals of knee 
injuries.  This matter should be adjudicated on the merits.  
The RO should again address whether new and material evidence 
has been submitted to reopen the claim of service connection 
for rheumatoid arthritis/multiple joint pain.  All issues 
considered by the RO should be adjudicated in light of the 
additional evidence being added to the record, as noted 
above.  

Accordingly, this matter is REMANDED for the following 
actions:

1.	The RO should obtain and associate 
with the claims file copies of all 
clinical records of the veteran's 
treatment at the Boise VA Medical 
Center for the period from 1981 to the 
present; from the VA medical facility 
in Sheridan, Wyoming, for the period 
from 1979 to the present; and from the 
VA medical facility in Salt Lake City, 
Utah, for the period from 1980 to the 
present. 

2.	Then, veteran should be afforded a VA 
examination to determine if he has a 
disorder manifested by joint pain, a 
right hand disorder, a left knee 
disorder or a right knee disorder.  
All indicated x-rays and laboratory 
tests should be completed and all 
clinical findings reported in detail.  
The examiner is requested to provide 
an opinion concerning the etiology of 
any current diagnosed joint, right 
hand, left knee or right knee 
disability found to be present, to 
include whether it is at least as 
likely as not (i.e., at least a 50-50-
probability) that any currently 
diagnosed current diagnosed joint, 
right hand, left knee or right knee 
disability was caused by military 
service, including the findings noted 
in the service medical records, or 
exposure to Agent Orange, or whether 
such an etiology or relationship is 
less than likely (i.e., less than a 
50-50 probability).  A rationale 
should be provided for all opinions 
offered. The claims file should be 
made available to the examiner prior 
to the examination and the examination 
report should indicate if the file was 
reviewed.

3.	The veteran should be informed that if 
there is evidence supporting the 
issue(s) on appeal, he should submit 
that evidence to the RO.

4.	The veteran should be separately 
notified in one or more letters of the 
directives of the VCAA regarding all 
of his claims.  Each issue being 
considered by the RO should be 
addressed in the letter(s).  The RO 
should review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed as to each claim on 
appeal.

5.	The RO should contact the veteran and 
his representative and confirm that he 
does want to withdraw the issue of 
entitlement to service connection for 
a left hand disorder.  If so, this 
matter should be withdrawn pursuant to 
38 C.F.R. § 20.204, taking into 
consideration amendments to that 
regulation, if applicable.  If not, 
written confirmation of the veteran's 
desire to continue the appeal for a 
left hand disorder should be obtained 
from the veteran or his accredited 
service representative.

6.	After the action requested above has 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the RO should review the 
record and: A) re-adjudicate the issue 
of whether new and material evidence 
has been submitted to reopen the claim 
of service connection for rheumatoid 
arthritis/multiple joint pain on a 
direct basis and as due to exposure to 
Agent Orange.  B) Adjudicate the issue 
of service connection for residuals of 
right and left knee injuries, on a 
direct basis and as due to exposure to 
Agent Orange.  C) Adjudicate the issue 
of service connection for a right hand 
disorder, on a direct basis and as due 
to exposure to Agent Orange.  All 
appropriate correspondence and 
notification letters should be sent to 
the veteran and his representative.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




